     Case 5:21-cv-01307-JGB-KK Document 1 Filed 08/04/21 Page 1 of 16 Page ID #:1




1    DANIEL O. BLAU (Cal. Bar No. 305008)
     Email: blaud@sec.gov
2    JASMINE M. STARR (Cal. Bar No. 259473)
     Email: starrja@sec.gov
3
     Attorneys for Plaintiff
4    Securities and Exchange Commission
     Michele Wein Layne, Regional Director
5    Alka N. Patel, Associate Regional Director
     Amy J. Longo, Regional Trial Counsel
6    444 S. Flower Street, Suite 900
     Los Angeles, California 90071
7    Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
8
                                UNITED STATES DISTRICT COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
12
13     SECURITIES AND EXCHANGE                         Case No.
       COMMISSION,
14
                        Plaintiff,                     COMPLAINT
15
                vs.
16
       UULALA, INC., OSCAR GARCIA,
17     and MATTHEW LOUGHRAN,
18
                        Defendants.
19
20
21         Plaintiff Securities and Exchange Commission (the “Commission”) alleges:
22                                   JURISDICTION AND VENUE
23         1.         The Commission brings this action pursuant to Sections 20(b), 20(d),
24   and 22(a) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. §§ 77t(b),
25   77t(d), and 77v(a)], and Sections 21(d), 21(e), and 27 of the Securities Exchange Act
26   of 1934 (“Exchange Act”) [15 U.S.C. §§ 78u(d), 78u(e), and 78aa].
27         2.         The Court has jurisdiction over this action pursuant to Sections 20(b),
28   20(d)(1), and 22(a) of the Securities Act [15 U.S.C. §§ 77t(b), 77t(d)(1), and 77v(a)],
      COMPLAINT                                        1
     Case 5:21-cv-01307-JGB-KK Document 1 Filed 08/04/21 Page 2 of 16 Page ID #:2




1    and Sections 21(d), 21(e), and 27 of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e),
2    and 78aa].
3          3.     Defendants, directly or indirectly, made use of the means and
4    instrumentalities of interstate commerce or of the mails in connection with the acts,
5    transactions, practices, and courses of business alleged in this complaint.
6          4.     Venue is proper in this District pursuant to Section 22(a) of the
7    Securities Act [15 U.S.C. § 77v(a)] and Section 27(a) of the Exchange Act [15 U.S.C.
8    § 78aa(a)]. Acts, transactions, practices, and courses of business that form the basis
9    for the violations alleged in this complaint occurred in this District. Defendant
10   Uulala, Inc. has its principal place of business in this District, and offers and sales of
11   securities took place in this District.
12                               SUMMARY OF THE ACTION
13         5.     This case involves the fraudulent and unregistered offer and sale of
14   digital asset securities known as UULA tokens by Defendant Uulala, Inc. (“Uulala”),
15   and its subsequent fraudulent and unregistered offer and sale of promissory notes that
16   could be converted to equity (the “Convertible Notes”). Uulala purports to be a
17   “financial solutions platform that provides the world’s underbanked populations
18   access to the financial inclusion tools they need to change their future.” Uulala
19   represented to investors that it had developed a functional mobile phone application
20   (“app”) that allows users to store, transfer, and borrow money, pay bills, make
21   purchases, earn rewards for this activity, and establish a credit history to qualify for
22   microcredit loans.
23         6.     Uulala’s co-founder and chief executive officer, Defendant Oscar Garcia
24   (“Garcia”), was the primary architect of both fraudulent offerings. Defendant
25   Matthew Loughran (“Loughran”), Uulala’s co-founder and former chief marketing
26   officer, negligently participated in the fraudulent representations for the offering of
27   UULA tokens and was instrumental in the unregistered offer and sale of UULA
28   tokens.

       COMPLAINT                                     2
     Case 5:21-cv-01307-JGB-KK Document 1 Filed 08/04/21 Page 3 of 16 Page ID #:3




1          7.     From December 2017 through January 2019, Uulala raised more than
2    $9 million from over a thousand investors, including those in the U.S., through the
3    sale of UULA tokens in an initial coin offering (ICO). The UULA tokens offered and
4    sold to investors constituted a “security” under the federal securities laws. The
5    definition of “security” includes a range of investment vehicles, including
6    “investment contracts.” Investment contracts are instruments involving the
7    investment of money in a common enterprise with the reasonable expectation of
8    profits to be derived from the entrepreneurial or managerial efforts of others.
9    Investors in Defendants’ offering of UULA tokens reasonably viewed the offering as
10   an opportunity to profit if Uulala was successful in further developing its financial
11   platform and app.
12         8.     Uulala, Garcia, and Loughran promoted the UULA offering primarily
13   through a white paper publicly available through Uulala’s website (the “UULA White
14   Paper”). Garcia and Loughran were the principal drafters of the UULA White Paper
15   and reviewed and approved its content. The UULA White Paper contained false
16   claims about Uulala’s technology, including that it incorporated “Proprietary Patent
17   Pending Decentralized Database Technology.” This technology was actually owned
18   and patented by a different company, Uulala had no rights to the technology, and
19   Uulala had not in fact incorporated that technology at the time of the UULA offering.
20   Defendants also falsely claimed in the UULA White Paper that Uulala’s technology
21   included “proprietary micro-credit algorithms” when in fact such algorithms were not
22   developed at the time of the UULA offering.
23         9.     Starting in 2019, Uulala and Garcia raised an additional $500,000 from
24   four U.S. investors through its Convertible Notes offering. Garcia created a
25   presentation slide deck to promote the offering, which they showed to potential
26   investors. This offering document contained false financial information about Uulala,
27   including claiming that it had over $250,000 in revenue in 2019, which Garcia
28   admitted was false.

      COMPLAINT                                    3
     Case 5:21-cv-01307-JGB-KK Document 1 Filed 08/04/21 Page 4 of 16 Page ID #:4




1          10.    In this action, the Commission seeks permanent injunctions prohibiting
2    future violations of the federal securities laws by Defendants, conduct-based
3    injunctions permanently enjoining Uulala and Garcia from participating, directly or
4    indirectly, in any unregistered offering of securities, including any digital asset
5    security, undertakings by Defendants to permanently disable and delist the tokens,
6    and an order imposing a civil penalty on Defendants.
7                                     THE DEFENDANTS
8          11.    Uulala, Inc. is a privately held corporation formed in Delaware in 2017.
9    Uulala’s principal place of business is in Ontario, California.
10         12.    Oscar Garcia, age 47, resides in Riverside, California. He co-founded
11   Uulala in 2017 and has served continuously as its chief executive officer (“CEO”).
12   He is the majority owner of Uulala.
13         13.    Matthew Loughran, age 39, resides in Fulton, California. He co-
14   founded Uulala in 2017 and, until recently, served continuously as its chief marketing
15   officer (“CMO”).
16                                   THE ALLEGATIONS
17         A.     The Securities Registration Requirements
18         14.    Congress enacted the Securities Act of 1933 to regulate the offer and
19   sale of securities. In contrast to ordinary commerce, which often operates under the
20   principle of caveat emptor, Congress enacted a regime of full and fair disclosure,
21   requiring those who offer and sell securities to the investing public to provide
22   sufficient, accurate information to allow investors to make informed decisions before
23   they invest. Such disclosure is ordinarily provided in a registration statement, which
24   provides public investors with, among other things, financial and managerial
25   information about the issuer of the securities, details about the terms of the securities
26   offering, the proposed use of investor proceeds, and an analysis of the risks and
27   material trends that would affect the enterprise.
28         15.    Section 5(a) of the Securities Act [15 U.S.C. § 77e(a)] provides that,

       COMPLAINT                                    4
     Case 5:21-cv-01307-JGB-KK Document 1 Filed 08/04/21 Page 5 of 16 Page ID #:5




1    unless a registration statement is in effect as to a security, it is unlawful for any
2    person, directly or indirectly, to sell securities in interstate commerce. Section 5(c) of
3    the Securities Act [15 U.S.C. § 77e(c)] provides a similar prohibition against offers to
4    sell or offers to buy, unless a registration statement has been filed. If a violation of
5    Sections 5(a) or 5(c) is established, a defendant may avoid liability by proving that
6    the securities offering qualified for a registration exemption. Thus, Sections 5(a) and
7    5(c) of the Securities Act prohibit the unregistered offer or sale of securities in
8    interstate commerce absent an applicable exemption.
9          16.    In a variety of circumstances, courts have found that investment vehicles
10   other than traditional stocks and bonds constitute investment contracts and therefore
11   securities. As the Supreme Court of the United States has noted, Congress defined
12   “security” broadly to embody a “flexible rather than a static principle, one that is
13   capable of adaptation to meet the countless and variable schemes devised by those
14   who seek the use of the money of others on the promise of profits.”
15         17.    On July 25, 2017, the Commission issued what is often called the “DAO
16   Report.” The DAO Report “advise[d] those who would use . . . distributed ledger or
17   blockchain-enabled means for capital raising, to take appropriate steps to ensure
18   compliance with the U.S. federal securities laws,” and found that digital assets at
19   issue in that matter were investment contracts and therefore securities.
20         B.     The UULA Tokens are Securities that Defendants Offered and Sold
21                in Violation of the Securities Registration Requirements
22         18.    Beginning in at least December 2017 and continuing through at least
23   January 2019, Uulala, Garcia, and Loughran offered and sold digital asset securities
24   called UULA tokens. The company promoted the offering in a number of ways,
25   including through its main website and its UULA White Paper publicly posted there.
26   The UULA offering raised the equivalent of over $9 million from over a thousand
27   investors, hundreds of whom were United States citizens. Investors paid for the
28   UULA tokens, at prices ranging from $0.02 to $0.13, with U.S. dollars and digital

       COMPLAINT                                     5
     Case 5:21-cv-01307-JGB-KK Document 1 Filed 08/04/21 Page 6 of 16 Page ID #:6




1    assets like Bitcoin and Ether.
2          19.    The UULA tokens were offered and sold to all persons, not just those
3    that might use Uulala’s financial platform. Investors were not the intended users of
4    Uulala’s app, which was targeted towards the “underbanked.” Uulala itself referred to
5    token purchasers as investors, both internally and in answering questions from
6    prospective investors. When someone purchased UULA, they accessed their account
7    through an “investor vault” that displayed the words “you invested” and then showed
8    the dollar value and number of UULA tokens purchased.
9          20.    Investor funds were pooled in Uulala’s accounts and digital asset wallets
10   and used to fund Uulala’s business, including for the further development of the app
11   and tokens. Uulala told investors they would use the money raised to build and
12   market the platform, which, if successful, would cause a reasonable person to expect
13   an increase in the value of the token. Potential UULA token holders would need to
14   rely on management’s efforts in this regard, as they would have no role in the
15   development or management of the Uulala token or platform.
16         21.    Defendants assured prospective investors that, following distribution of
17   the UULA tokens, they would be able to trade the tokens on various digital asset
18   trading platforms.
19         22.    Defendants also emphasized that only a finite number of UULA tokens
20   would be created, such that rising demand for the tokens would cause their value to
21   appreciate. Defendants told investors they would create a total of 750 million UULA
22   tokens: 500 million for sale to the public; 150 million retained by Uulala; and 100
23   million to distribute to users of the Uulala app as incentives. The volume of tokens
24   proposed to be issued bore no relation to the volume expected to be used.
25         23.    During the offering period, the UULA tokens did not yet exist. In
26   February 2019, after the conclusion of the offering, Uulala issued the UULA tokens
27   to investors by putting them in token wallets that Uulala had created. Around the
28   same time, Uulala also created a second token, which it called EUULA, and gave

      COMPLAINT                                    6
     Case 5:21-cv-01307-JGB-KK Document 1 Filed 08/04/21 Page 7 of 16 Page ID #:7




1    investors the ability to exchange UULA tokens for EUULA tokens on a one-for-one
2    basis. Unlike UULA tokens, EUULA tokens could be traded on digital asset trading
3    platforms.
4              24.   The UULA tokens are securities. Under the federal securities laws,
5    Uulala, Garcia, and Loughran offered and sold these securities from at least
6    December 2017 through January 2019. The UULA offering was required to be
7    registered unless an exemption applied. Uulala has never filed a registration statement
8    with the Commission for its offer and sale of UULA securities.
9              25.   No exemptions from registration applied to the UULA offering. The
10   UULA offering involved a general solicitation of investors and was made to investors
11   throughout the United States., Uulala took no steps to verify investors’ accredited
12   status.
13             26.   Uulala is liable for these registration violations as the issuer of the
14   UULA tokens. Throughout the UULA offering, investors sent funds and digital assets
15   to Uulala’s accounts to purchase the UULA tokens.
16             27.   Garcia, a co-founder and CEO, is liable for these registration violations
17   because he directly offered and sold UULA tokens. He was the public face of Uulala
18   and directly promoted the UULA offering online through the Uulala website, social
19   media accounts, YouTube videos, conferences, and interviews to digital asset-focused
20   media. He reviewed and approved the UULA White Paper that was posted on
21   Uulala’s website to solicit investors. He also had authority over the content of
22   Uulala’s website.
23             28.   Loughran is liable for these registration violations because he indirectly
24   offered and sold the UULA tokens and was a necessary participant and substantial
25   factor in the offer and sale of UULA. As a co-founder and CMO, Loughran played an
26   instrumental role in the offering through the drafting of the UULA White Paper and
27   having final authority with Garcia over its contents. Loughran also oversaw the
28   development of Uulala’s token sale website.

       COMPLAINT                                       7
     Case 5:21-cv-01307-JGB-KK Document 1 Filed 08/04/21 Page 8 of 16 Page ID #:8




1          C.     Defendants Offered and Sold the UULA Securities by Means of
2                 Material Misstatements
3          29.    Defendants promoted the UULA offering through the UULA White
4    Paper, which was available to the public without restriction on Uulala’s website from
5    approximately December 2017 through January 2019.
6          30.    The contents of the UULA White Paper were drafted, reviewed, and
7    approved by Garcia and Loughran.
8          31.    The UULA White Paper solicited investment in UULA tokens, which
9    investors could purchase through a website (tokensale.uulala.io) that linked to
10   Uulala’s main website (uulala.io).
11         32.    Defendants also promoted the UULA offering through multiple social
12   media sites. Loughran primarily controlled Uulala’s social media sites.
13         33.    In the UULA offering, Uulala, Garcia, and Loughran made multiple
14   material misrepresentations to investors and potential investors.
15                1.     Misrepresentations Regarding Proprietary Patent Pending
16                       Technology
17         34.    Throughout the UULA offering, one of the key features that Uulala,
18   Garcia, and Loughran touted in the UULA White Paper was Uulala’s use of a
19   decentralized database technology, which it falsely claimed as “proprietary” and
20   “patent pending.”
21         35.    The UULA White Paper highlighted “Uulala Proprietary Patent Pending
22   Decentralized Database Technology.” It claimed that “Uulala incorporates our
23   proprietary dynamic fragmentation methodology of cryptographically splitting data
24   into unique segments, utilizing the Reed Solomon erasure code and checksum
25   algorithm, subsequently AES-256 encrypting the segments and finally decentralizing
26   their distribution via SSL connection across multiple cloud storage providers. Once at
27   rest in the Cloud, the encrypted data segments are completely protected from
28   unauthorized access and brute force cracking attempts.”

      COMPLAINT                                    8
     Case 5:21-cv-01307-JGB-KK Document 1 Filed 08/04/21 Page 9 of 16 Page ID #:9




1          36.     These claims were false. This technology was actually owned and
2    patented by a different company and was not available to Uulala or incorporated into
3    its platform. Uulala had made an attempt to license the other company’s technology
4    but was unsuccessful. Uulala never incorporated this technology into its application.
5          37.     Garcia was personally involved in the attempt to license the other
6    company’s technology and knew at the time that the representations in the UULA
7    White Paper were false.
8          38.     Loughran relied on Garcia’s representations that the technology had
9    been licensed but negligently failed to confirm that information. Loughran drafted
10   that section of the UULA White Paper based on language from the other company’s
11   website without speaking to anyone at the other company or seeing a licensing
12   agreement.
13                 2.    Misrepresentations Regarding Proprietary Micro-Credit
14                       Algorithms
15         39.     Throughout the UULA offering, Uulala, Garcia, and Loughran
16   misrepresented that Uulala had developed and implemented micro-credit algorithms
17   in its financial platform and app.
18         40.     Under a description of “Uulala Services,” the UULA White Paper
19   claimed that “[o]ur proprietary micro-credit algorithms and processes can extrapolate
20   users’ purchase history and behavioral habits to forecast their true financial abilities
21   in a moment by moment basis.” It went on to claim that “[t]he Uulala platform is a
22   unique system that tracks all financial activities and combines that with patented
23   decentralized database technology to show what level of creditworthiness a user
24   possesses.”
25         41.     These claims were false. The credit scoring algorithms were not fully
26   developed, were not displayed on the frontend of the application, and Uulala was still
27   in the process of developing them over two years after the UULA token sale started.
28         42.     Loughran drafted the section in the UULA White Paper describing the

       COMPLAINT                                    9
     Case 5:21-cv-01307-JGB-KK Document 1 Filed 08/04/21 Page 10 of 16 Page ID #:10




1     credit algorithms, including the false and misleading statements. Loughran relied on
2     representations from Uulala’s chief technology officer and negligently failed to
3     confirm them.
4              43.     Garcia reviewed and approved the entire UULA White Paper, including
5     the false and misleading representations regarding the “proprietary micro-credit
6     algorithms.” Garcia knew that the credit scoring algorithms were not fully developed,
7     and he approved these representations in the UULA White Paper knowing they were
8     false.
9              D.      Uulala and Garcia’s Material Misrepresentations in the Convertible
10                     Notes Offering
11             44.     Beginning in the fall of 2019, Uulala and Garcia engaged in the offer
12    and sale of the Convertible Notes that could be converted to equity and are securities.
13             45.     The Convertible Notes offering raised approximately $500,000 from
14    four individuals, all located in California and all personally known to Garcia.
15             46.     Uulala and Garcia made material misstatements in connection with the
16    Convertible Notes offering. In the presentation deck shown to prospective investors,
17    Uulala and Garcia stated that Uulala had over $250,000 in revenue in 2019, when it
18    actually had little to no revenue in 2019, and included arbitrary numbers for expenses
19    and net income that were mere projections made in early 2019.
20             47.     Uulala and Garcia gave this false and misleading information to
21    prospective investors in late 2019 and 2020, without correcting the numbers or
22    indicating they were projections that were not met.
23                                  FIRST CLAIM FOR RELIEF
24                   Fraud in Connection with the Purchase or Sale of Securities
25                  Violations of Section 10(b) of the Exchange Act and Rule 10b-5
26                             (Against Defendants Uulala and Garcia)
27             48.     The Commission realleges and incorporates by reference paragraphs 1
28    through 47 above.

        COMPLAINT                                     10
     Case 5:21-cv-01307-JGB-KK Document 1 Filed 08/04/21 Page 11 of 16 Page ID #:11




1              49.      Defendants Uulala and Garcia made misstatements as to (1) the
2     proprietary, patent pending technology that was actually owned by a different
3     company and not incorporated into Uulala’s platform, and (2) the proprietary credit
4     scoring algorithms that had not been developed and were never used in the Uulala
5     app. In addition, Uulala and Garcia made misstatements in connection with the
6     purchase and sale of the convertible notes as to its 2019 revenue and projections.
7     Defendants knew the claims made regarding the technologies and 2019 revenue were
8     false.
9              50.      By engaging in the conduct described above, Uulala and Garcia, directly
10    or indirectly, in connection with the purchase or sale of securities, by the use of
11    means or instrumentalities of interstate commerce, or the mails, with scienter:
12                      (a)   Employed devices, schemes, or artifices to defraud;
13                      (b)   Made untrue statements of material facts or omitted to state
14                            material facts necessary in order to make the statements made, in
15                            the light of the circumstances under which they were made, not
16                            misleading; and
17                      (c)   Engaged in acts, practices, or courses of business which operated
18                            or would operate as a fraud or deceit upon other persons,
19                            including purchasers and sellers of securities.
20             51.      By reason of the foregoing, Uulala and Garcia violated, and unless
21    restrained and enjoined will continue to violate, Section 10(b) of the Exchange Act
22    [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].
23                                  SECOND CLAIM FOR RELIEF
24                               Fraud in the Offer or Sale of Securities
25                   Violations of Sections 17(a)(1), (2), and (3) of the Securities Act
26                                     (Against Defendant Uulala)
27             52.      The Commission realleges and incorporates by reference paragraphs 1
28    through 47 above.

        COMPLAINT                                       11
     Case 5:21-cv-01307-JGB-KK Document 1 Filed 08/04/21 Page 12 of 16 Page ID #:12




1           53.    Defendant Uulala made misstatements as to (1) the proprietary, patent
2     pending technology that was actually owned by a different company and not
3     incorporated into Uulala’s platform, and (2) the proprietary credit scoring algorithms
4     that had not been developed and were never used in the Uulala app. In addition,
5     Uulala made misstatements in the offer and sale of the convertible notes as to its 2019
6     revenue and projections. Defendant knew the claims made regarding the technologies
7     and 2019 revenue were false. Defendant obtained money by means of the fraud, as it
8     received the investors’ funds from the sales of the tokens and notes.
9           54.    By engaging in the conduct described above, Uulala, directly or
10    indirectly, in the offer or sale of securities, by use of the means or instruments of
11    transportation or communication in interstate commerce or by use of the mails:
12                 (a)    With scienter, employed devices, schemes, or artifices to defraud;
13                 (b)    With scienter or negligence, obtained money or property by means
14                        of untrue statements of a material fact or by omitting to state a
15                        material fact necessary in order to make the statements made, in
16                        light of the circumstances under which they were made, not
17                        misleading; and
18                 (c)    With scienter or negligence, engaged in transactions, practices, or
19                        courses of business which operated or would operate as a fraud or
20                        deceit upon the purchaser.
21          55.    By reason of the foregoing, Uulala violated, and unless restrained and
22    enjoined will continue to violate, Sections 17(a) of the Securities Act [15 U.S.C. §
23    77q(a)].
24                               THIRD CLAIM FOR RELIEF
25                           Fraud in the Offer or Sale of Securities
26                Violations of Sections 17(a)(1) and (3) of the Securities Act
27                                 (Against Defendant Garcia)
28          56.    The Commission realleges and incorporates by reference paragraphs 1

        COMPLAINT                                    12
     Case 5:21-cv-01307-JGB-KK Document 1 Filed 08/04/21 Page 13 of 16 Page ID #:13




1     through 47 above.
2           57.    Defendant Garcia made misstatements as to (1) the proprietary, patent
3     pending technology that was actually owned by a different company and not
4     incorporated into Uulala’s platform, and (2) the proprietary credit scoring algorithms
5     that had not been developed and were never used in the Uulala app. In addition,
6     Garcia made misstatements in the offer and sale of the convertible notes as to its 2019
7     revenue and projections. Defendant knew the claims made regarding the technologies
8     and 2019 revenue were false.
9           58.    By engaging in the conduct described above, Garcia, directly or
10    indirectly, in the offer or sale of securities, by use of the means or instruments of
11    transportation or communication in interstate commerce or by use of the mails:
12                 (a)      With scienter, employed devices, schemes, or artifices to defraud;
13                          and
14                 (b)      With scienter or negligence, engaged in transactions, practices, or
15                          courses of business which operated or would operate as a fraud or
16                          deceit upon the purchaser.
17          59.    By reason of the foregoing, Garcia violated, and unless restrained and
18    enjoined will continue to violate, Section 17(a) of the Securities Act [15 U.S.C. §
19    77q(a)].
20                                FOURTH CLAIM FOR RELIEF
21                             Fraud in the Offer or Sale of Securities
22                       Violations of Sections 17(a)(3) of the Securities Act
23                                 (Against Defendant Loughran)
24          60.    The Commission realleges and incorporates by reference paragraphs 1
25    through 47 above.
26          61.    Defendant Loughran failed to exercise due care in drafting the sections
27    of the white paper asserting Uulala’s ownership of patent-pending technology and its
28    development of a micro-credit algorithm.

        COMPLAINT                                    13
     Case 5:21-cv-01307-JGB-KK Document 1 Filed 08/04/21 Page 14 of 16 Page ID #:14




1           62.     By engaging in the conduct described above, Loughran, directly or
2     indirectly, in the offer or sale of securities, by use of the means or instruments of
3     transportation or communication in interstate commerce or by use of the mails
4     engaged in transactions, practices, or courses of business which operated or would
5     operate as a fraud or deceit upon the purchaser, acting with negligence.
6           63.     By reason of the foregoing, Loughran violated, and unless restrained and
7     enjoined will continue to violate, Sections 17(a)(3) of the Securities Act [15 U.S.C. §
8     77q(a)(3)].
9                                 FIFTH CLAIM FOR RELIEF
10                          Unregistered Offer and Sale of Securities
11                  Violations of Sections 5(a) and 5(c) of the Securities Act
12                                   (Against All Defendants)
13          64.     The Commission realleges and incorporates by reference paragraphs 1
14    through 47 above.
15          65.     Defendant Uulala, as the issuer of the securities, directly offered and
16    sold securities in the form of UULA tokens.
17          66.     Defendants Garcia and Loughran, directly and indirectly offered and
18    sold UULA tokens, and were necessary participants and substantial factors in
19    Uulala’s offers and sales of UULA tokens.
20          67.     By virtue of the foregoing, (a) without a registration statement in effect
21    as to that security, Defendants, directly and indirectly, made use of the means and
22    instruments of transportation or communications in interstate commerce and of the
23    mails to sell securities through the use of means of a prospectus, and (b) made use of
24    the means and instruments of transportation or communication in interstate commerce
25    and of the mails to offer to sell through the use of a prospectus, securities as to which
26    no registration statement had been filed.
27          68.     By reason of the foregoing, Defendants directly or indirectly violated,
28    and unless restrained and enjoined, will continue to violate, Section 5 of the

        COMPLAINT                                    14
     Case 5:21-cv-01307-JGB-KK Document 1 Filed 08/04/21 Page 15 of 16 Page ID #:15




1     Securities Act [15 U.S.C. § 77e].
2                                     PRAYER FOR RELIEF
3           WHEREFORE, the Commission respectfully requests that the Court:
4                                                  I.
5           Permanently enjoin Uulala and Garcia from directly or indirectly violating
6     Sections 5 and 17(a) of the Securities Act [15 U.S.C. §§ 77e, 77q(a)], and Section 10(b)
7     of the Exchange Act [15 U.S.C. § 78j(b)], and Rule 10b-5 [17 C.F.R. § 240.10b-5]
8     thereunder.
9                                                  II.
10          Permanently enjoin Loughran from directly or indirectly violating Sections 5 and
11    17(a)(3) of the Securities Act [15 U.S.C. §§ 77e, 77q(a)(3)].
12                                                III.
13          Permanently enjoin Uulala from participating, directly or indirectly, in any
14    unregistered offering of securities, including any digital asset security.
15                                                IV.
16          Permanently enjoin Garcia from participating, directly or indirectly, in any
17    unregistered offering of securities, including any digital asset security; provided,
18    however, that such injunction shall not prevent Garcia from purchasing or selling
19    securities for his own personal account.
20                                                 V.
21          Order Uulala to undertake to (a) permanently disable all UULA and EUULA
22    tokens in its possession or control within 10 days of the entry of the final judgment,
23    including any UULA or EUULA tokens owned by, beneficially owned by, or held in
24    the name of Garcia or Loughran; (b) publish notice of the final judgment on Uulala’s
25    website and social media channels, in a form not unacceptable to Commission staff,
26    within 10 days of the entry of the final judgment; and (c) issue requests to remove
27    UULA and EUULA tokens from any further trading on all digital asset trading
28    platforms where UULA or EUULA tokens are or may be trading, including any that

        COMPLAINT                                    15
     Case 5:21-cv-01307-JGB-KK Document 1 Filed 08/04/21 Page 16 of 16 Page ID #:16




1     Uulala previously contacted to request trading of UULA or EUULA tokens, and publish
2     notice of such requests on Uulala’s website and social media channels, in a form not
3     unacceptable to Commission staff, within 10 days of the entry of the final judgment.
4                                                 VI.
5           Orders Garcia to undertake to cooperate with and not object to Uulala
6     permanently disabling any UULA or EUULA tokens owned or beneficially owned by
7     him or held in his name.
8                                                 VII.
9           Orders Loughran to undertake to cooperate with and not object to Uulala
10    permanently disabling any UULA or EUULA tokens owned or beneficially owned by
11    him or held in his name.
12                                               VIII.
13          Order Defendants to pay civil penalties under Section 20(d) of the Securities Act
14    [15 U.S.C. § 77t(d)] and Section 21(d) of the Exchange Act [15 U.S.C. § 78u(d)].
15                                                IX.
16          Retain jurisdiction of this action in accordance with the principles of equity and
17    the Federal Rules of Civil Procedure in order to implement and carry out the terms of
18    all orders and decrees that may be entered, or to entertain any suitable application or
19    motion for additional relief within the jurisdiction of this Court.
20                                                 X.
21          Grant such other and further relief as this Court may determine to be just and
22    necessary.
23    Dated: August 4, 2021
24
                                                    /s/ Daniel O. Blau
25
                                                    Daniel O. Blau
26                                                  Jasmine M. Starr
27                                                  Attorneys for Plaintiff
                                                    Securities and Exchange Commission
28

        COMPLAINT                                    16
